Title: To Thomas Jefferson from Elbridge Gerry, 22 May 1797
From: Gerry, Elbridge
To: Jefferson, Thomas


                    
                        My dear Sir
                        New York 22d May 1797
                    
                    Inclosed is a copy of a letter which I wrote to Mr. Monroe the 4th of april, to the care of yourself; and annexed is the copy of one to yourself of the 27th of march; both of which, I presume from their not being acknowledged, have been intercepted: and if this is the case, I wish to ascertain it. I have the honor to remain with the most perfect esteem & respect yours sincerely
                    
                        E. Gerry
                    
                